Citation Nr: 0911798	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-06 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Whether the appellant is entitled to be recognized as the 
surviving spouse of the Veteran for VA death benefits 
purposes.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to July 
1970.  The appellant maintains that the Veteran died in 
February 2005 and is advancing this appeal as the Veteran's 
surviving spouse (widow).

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from a July 2006 rating action of 
the RO that denied the appellant's claim for basic 
eligibility to Dependency and Indemnity Compensation (DIC), 
death pension, and accrued benefits.  The appellant perfected 
a timely appeal of this determination to the Board.

In October 2008, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), in Washington, DC, for 
further notice and development.  It is now before the Board 
for further appellate review.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in May 1969.

2.  The Veteran variously reported that he was either 
separated and/or not married and had no dependents.

3.  The appellant was asked to provide a certificate of death 
for the Veteran; she did not respond.


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
Veteran for purposes of VA death benefits have not been met.  
38 U.S.C.A. §§ 101(3), 103 (West 2002); 38 C.F.R. §§ 3.1, 
3.50, 3.53 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The Board 
notes that, because the law is dispositive with regard to the 
appellant's claim, a review of VA's duty to notify and assist 
is not necessary.  VA is not required to meet the duty to 
notify or assist a claimant, where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); 
see also VAOPGCPREC 5-2004.  

Nonetheless, the Board points out that the appellant was 
provided during the course of the appeal with VCAA notice in 
letters dated in October 2006 and November 2008 advising her 
of the duties to notify and assist, and the claim was 
readjudicated in a January 2009 supplemental statement of the 
case (SSOC), showing the evidence considered and the reasons 
why the claim remained denied.  As the appellant failed to 
provide the information requested in the November 2008 
letter, the Board finds that under the circumstances the VA 
has satisfied its duties to notify and assist the appellant, 
and that adjudication of the appeal at this point presents no 
risk of prejudice to her.  See, e.g. Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 
 
II.  Analysis

To be recognized as a veteran's surviving spouse for the 
purpose of establishing entitlement to VA benefits, the 
claimant must be a person of the opposite sex who was the 
spouse of the veteran at the time of the veteran's death and 
who had lived with the veteran continuously from the date of 
the marriage to the date of the veteran's death, except where 
there was a separation due to the misconduct of or procured 
by the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3); 38 C.F.R. §§ 3.50(b)(1), 3.53.  

It is undisputed that the Veteran and the appellant married 
in May 1969.  However, at various times, the Veteran has 
reported that he was not married and had no dependents (see 
VA Form 21-0515-1 dated in February 1992) or was separated 
(see VA treatment records dated February 21, 2001 and 
February 18, 2003 (separated 15 years ago)).  In an August 
2006 notice of disagreement (NOD), the appellant disagreed 
with the RO's July 2006 finding that she and the Veteran were 
divorced, indicating that she had no knowledge of any 
divorce.  She admitted that they had been separated for 
approximately 26 years before his death due to the Veteran's 
physical abuse of her and his development of a drug habit.  
As a result of their separation, the Veteran financially 
abandoned her and her three sons and maintained no contact 
with any of them.  The appellant added that she continued to 
reside at the address where she was living at the time of 
their separation, and that she had never been served any 
papers regarding a divorce from the Veteran.  

Subsequently, in letters dated in October 2006 and September 
2007, the RO asked the appellant to provide information about 
the circumstances surrounding the cause of the separation, 
asked her to furnish a copy of the most recent Social 
Security Administration (SSA) award letter, and provided 
notice as to how disability ratings and effective dates are 
assigned (if death benefits were granted), and the type of 
evidence that impacts these types of determinations, 
consistent with Dingess/Hartman.  In response, the appellant 
provided copies of a September 2007 SSA award letter and of 
her certificate of marriage.  

Here, it is unclear, however, whether the Veteran is truly 
dead and, if deceased, when and where he died.  In an 
unadjudicated February 2005 VA Form 21-2008, Application for 
United States Flag for Burial Purposes, the Veteran's sister 
indicated that the Veteran's date of death was "10/18/2005" 
and that the date of burial was "2/24/2005", while the 
appellant, in a February 2006 VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if Applicable), indicated that the 
Veteran's date of death was "2/18/05".  As a copy of the 
Veteran's certificate of death had not been associated with 
the record, the case was remanded for additional notice and 
development.  In compliance with the Board's remand, the AMC 
provided the requested notice and asked the appellant to 
provided a copy of the Veteran's certificate of death in a 
November 2008 letter.  The appellant did not respond.  
Without a certificate of death, or at least information as to 
the date, place and cause of death of the Veteran, VA is 
unable to obtain a copy of the certificate of death from the 
proper jurisdiction to confirm his demise.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("If a [claimant] 
wishes help, he [or she] cannot passively wait for it in 
those circumstances where he [or she] may or should have 
information that is essential in obtaining the putative 
evidence.").

In the absence of proof of the Veteran's death, the appellant 
is not entitled to any VA death benefits.  Thus, the criteria 
for recognition of the appellant as the surviving spouse of 
the Veteran are accordingly not met, and the claim must be 
denied.  In a case such as this one, where the law and not 
the evidence is dispositive of the issue before the Board, 
the claim must be denied because of the lack of entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Because the law is controlling, the provisions of 38 
U.S.C.A. § 5107(b) are not for application.  

The appellant is free to reopen her claim with the 
appropriate documentation.




ORDER

Entitlement to recognition as the surviving spouse of the 
Veteran for purposes of VA death benefits is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


